Citation Nr: 0909404	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-09 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

2.  Entitlement to an increased evaluation for scar, left 
forearm/hand, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for scar, right 
forearm/hand, currently evaluated as 20 percent disabling.

4.  Entitlement to a compensable evaluation for scar of the 
neck.  

5.  Entitlement to a compensable evaluation for donor scar of 
the thighs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 
1953 to December 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, on behalf of the RO in North Little 
Rock, Arkansas.  

In February 2005, the RO denied of entitlement to an 
increased evaluation for amputation, little finger, left 
hand, currently evaluated as 20 percent disabling, and notice 
was sent to the Veteran on March 1, 2005.  The Veteran 
disagreed with that determination on September 15, 2005 and a 
statement of the case was issued on January 23, 2006.  On the 
Veteran's substantive appeal, received on March 22, 2006, he 
indicated that he was not appealing issue number 3 on the 
statement of the case.  That issue was entitlement to an 
increased evaluation for amputation, little finger, left 
hand, currently evaluated as 20 percent disabling.  He 
further did not discuss that issue in the substantive appeal 
section that he filled out on why he thought that VA had 
decided his case incorrectly.  Therefore that issue is not 
before the Board and it will not be addressed further.  

The issues of entitlement to an increased evaluation for 
scar, left forearm/hand, currently evaluated as 20 percent 
disabling, entitlement to an increased evaluation for scar, 
right forearm/hand, currently evaluated as 20 percent 
disabling, entitlement to a compensable evaluation for scar 
of the neck, and entitlement to a compensable evaluation for 
donor scar of the thighs are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD has been 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
depression, suicidal thoughts, sleep disturbances, nightmares 
and difficulty in establishing and maintaining effective 
social relationships. 

2.  At no point during the appeal has the Veteran experienced 
impairment of judgment or thinking, inappropriate behaviors, 
persistent hallucinations or delusions, disorientation to 
time or place, or other symptoms on par with the level of 
severity exemplified in these manifestations.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD are met 
throughout the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.130 Diagnostic Code 9411 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim for an 
increased rating for PTSD and of his and VA's respective 
duties for obtaining evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.  
Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, the Veteran was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006. 

The Board acknowledges that the VCAA letter sent to the 
Veteran in August 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the 2004 VCAA letter requested that he submit 
all evidence in his possession that would indicate that his 
PTSD worsened in severity.  Additionally, a January 2006 
statement of the case (SOC) informed him of the specific 
rating criteria used for the evaluation of his claim.  The 
SOC advised him of the rating considerations of 38 C.F.R. 
§ 4.130, explaining that the percentage ratings assigned are 
based upon the average impairment capacity resulting from 
injuries and diseases and their residual conditions in civil 
occupations, and also presented him with the diagnostic codes 
used to evaluate mental disorders.  Based on the evidence 
above, the Veteran can be expected to understand what was 
needed to support his claim. 

Moreover, the Veteran discussed the signs and symptoms of his 
disability, with particular emphasis on the impact that the 
disability had on his daily life during his August 2004 VA 
examination, his March 2006 substantive appeal, and his April 
2006 hearing testimony before the RO.  These statements 
demonstrate his understanding of the information necessary to 
support his claim for an increased rating.  Based on the 
above, the notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

The Veteran was afforded a VA disability evaluation 
examination in August 2004.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disorder since he 
was last examined, and neither the Veteran nor his 
representative has so contended.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2004 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The duty to assist has been fulfilled. 

Increased Evaluation for PTSD

The Veteran seeks a higher disability evaluation for his 
service-connected PTSD.  Such evaluations are determined by 
the application of VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number 
of atypical instances, it is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. § 
4.21.  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is evaluated as 30 percent disabling under 
DC 9411.  The regulations establish a general rating formula 
for mental disorders.  38 C.F.R. 
§ 4.130 (2008).  A 30 percent rating is appropriate when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and, mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

The maximum, 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

During the course of the appeal, several GAF scores have been 
assigned the Veteran.  The Global Assessment of Functioning 
(GAF) scale reflects the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  GAF scores ranging between 51 and 60 
are assigned when there are moderate symptoms (like flat 
affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994).

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id. 

After a careful review of the lay and medical evidence, and 
the GAF scores assigned during the course of this appeal, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the evidence supports entitlement to a 50 
percent rating for the Veteran's PTSD. 

The record shows that the Veteran was examined by VA in 
August 2004.  The claims file was reviewed by the examiner.  
The Veteran reported that he was taking diazepam and was not 
receiving any other mental health treatment.  The Veteran 
reported having nightmares two to three times a week, 
involving getting burned and seeing dead bodies.  He reported 
awakening from the nightmares feeling anxious and being 
unable to return to sleep.  He noted having intrusive 
thoughts about his military experiences.  The Veteran 
reported that he was easily startled and he is uncomfortable 
in crowds.  He indicated that he does not go to restaurants 
often and if he does he must sit with his back to the wall.  
The examiner stated that the Veteran remains married to his 
wife of 48 years, and that they got along fairly well.  The 
Veteran reported spending his time gardening and watching 
television.  He stated that he had a friend who would be 
moving near to him and that he would be a good neighbor.  

On examination, the Veteran was casually groomed, fully 
cooperative, and had speech that was within normal limits 
with regard to rate and rhythm.  He made little eye contact 
and appeared rather dysphoric.  His mood was depressed and 
his affect was appropriate to content.  His thought processes 
and associations were logical and tight, and no loosening of 
associations or confusion was noted.  There was no gross 
impairment of memory and he was oriented in all spheres.  
Hallucinations were not complained of and no delusional 
material was noted during the examination.  His insight and 
judgment were adequate.  The Veteran reported some suicidal 
ideation, but denied any intent.  He also denied homicidal 
ideation.  The examiner commented that the Veteran's 
medication did not seem to be particularly effective and that 
the Veteran had some social isolation.  The diagnosis was 
PTSD, and his GAF score was 48.  

VA outpatient treatment records show that in March 2005, the 
Veteran was noted to be a new patient, requesting help with 
PTSD.  Depression and anxiety were noted, and the examiner 
reported that the Veteran appeared happy and communicated 
well with good eye contact.  It was noted that he was taking 
diazepam and alprazalon, and he was referred to the PTSD 
clinic for nightmare management.  In May 2005, he reported 
that he could not sleep.  He admitted to feeling depressed.  
He noted feeling jumpy and restless a lot and that he had 
hallucinations on muscle relaxants.  On examination, his mood 
was questionable, and he was restless.  His thought process 
was relevant, coherent and goal directed, and content was 
realistic.  There was no loose association, no flight of 
ideas, and no delusions.  There was no suicide ideation or 
homicide ideation and no auditory or visual hallucinations.  
It was the diagnostic impression that the Veteran had PTSD 
and severe insomnia despite the use of valium and that the 
Veteran has been concerned about memory problems.  PTSD was 
diagnosed, and his GAF score was 50.  In August 2005, his 
mood and affect were noted to be anxious, and his GAF score 
again was 50.  In November 2005, his GAF score was 65.  

In April 2006, the Veteran and his wife testified at a 
hearing at the RO.  He reported having nightmares every 
night, that he remained anxious, and that he had suicidal and 
homicidal ideations.  He further testified that he had not 
been fully open with his treating psychiatrist on every 
occasion, and that he often felt worse than he let on.  His 
wife reported that he had difficulty sleeping and that he did 
not socialize very much.  She also stated that he was 
depressed and short-tempered.  In a July 2007 statement, she 
reported that the Veteran always slept on the floor or in a 
chair, that he thought people were stealing from him, and 
that he flared up in anger if she did not agree with him.  

Based on a review of the file, the medical and lay evidence 
shows that the Veteran's disability picture more nearly 
approximates the symptoms contemplated by the 50 percent 
rating category.  His disability is productive of moderate to 
severe occupational and social impairment, with reduced 
reliability due to such factors as depression, severe 
insomnia, and suicidal thoughts.  Particularly, it is 
significant that the Veteran reported in his March 2006 
substantive appeal that he had experienced thoughts of 
homicide and suicide, had feelings of rage, and had only one 
friend.  It is also significant that his wife has reported 
that he sometimes becomes angry.  Notably, the Veteran has 
had repeated sleep disturbances and trouble maintaining 
social relationships with noted social isolation.  He also 
has had complaints of memory problems and of becoming angry 
easily.  He has noted depression and severe sleeping problems 
with nightmares frequently.  

While there is one GAF score of 65 reflecting mild symptoms, 
the Board notes that a 50 percent rating is consistent with 
the GAF scores of 48 and 50 assigned during the appeal.  The 
relatively high GAF score of 65 does not appear to be 
representative of the Veteran's overall functioning and 
cannot be viewed in isolation of the remaining evidence.   

In short, while all the criteria necessary for a 50 percent 
disability evaluation have not been met, the overall 
symptomatology more closely approximates that for a 50 
percent disability evaluation. Turning to the question of 
whether more than a 50 percent evaluation is warranted, the 
Board must consider whether there are deficiencies in most or 
all of the areas described in the criteria for a 70 or 100 
percent evaluation.  

The Veteran has documented depressive symptoms.  Hence, 
deficiency has been demonstrated in the area of mood.  
However, the Veteran had no notable deficiencies in judgment 
or thinking.  There was no evidence of significant impairment 
in cognitive functioning.  In August 2004, his thought 
processes and associations were logical and tight, and no 
loosening of associations or confusion was noted.  There was 
no gross impairment of memory and he was oriented in all 
spheres.  Hallucinations were not complained of and no 
delusional material was noted during the examination.  His 
insight and judgment were adequate.  Also in May 2005, his 
thought process was relevant, coherent and goal directed, and 
content was realistic.  There was no loose association, no 
flight of ideas and no delusions.  At that time, there was no 
suicide ideation or homicide ideation and no auditory or 
visual hallucinations.  Notably he has been in a stable 
marriage for over 50 years, and he does have one friend with 
whom he socializes.  While he is unemployed, he indicated 
during his August 2004 examination that he had not worked 
since 1965 because of arthritis.  He also testified that his 
PTSD was only part of his inability to work and that he got 
along with his coworkers part of the time.  

While the Veteran's GAF scores show serious symptoms, and 
although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter v. Brown, 8 Vet. App. at 242.  
Accordingly, an examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  Id.; see also 38 C.F.R. § 4.126 
(2008); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  When 
reviewing the evidence in its totality, the evidence supports 
no more than a 50 percent rating throughout the appeal 
period. 

Since the Veteran does not have deficiencies in most or all 
of the areas needed for a 70 or 100 percent evaluation, the 
Board finds that a rating in excess of 50 percent is not 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7, 4.21.

Consideration has been given to whether staged rating was 
appropriate; however, the Veteran's PTSD has remained 
relatively stable during the course of this appeal.  
Therefore, staged ratings are not required.  

Additional consideration has also been given with respect to 
whether an extraschedular rating is warranted.  In a recent 
case, the United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
when this is necessary.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service.  As 
fully discussed above, the Veteran's symptoms cause 
impairment in occupational and social functioning. Such 
impairment is contemplated by the rating criteria.  The 
rating criteria reasonably describe the Veteran's disability. 
 Referral for consideration of an extraschedular rating is, 
therefore, not warranted.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  An 
increase to 50 percent and no higher is warranted.


ORDER

Entitlement to a 50 percent rating for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The Veteran seeks increased evaluations for his service-
connected scars of the left forearm/hand, the right 
forearm/hand, the neck, and the thighs.  The record reflects 
that he was last evaluated by VA in September 2004.  At his 
personal hearing at the RO in April 2006, the veteran 
reported that his scars are disfiguring and cause problems 
with gripping things and with function.  He reported that his 
pain from his scars had worsened.  




The criteria for rating scars is as follows:

Pursuant to DC 7800, disfigurement of the head, face, or neck 
warrants a 10 percent evaluation if there is one 
characteristic of disfigurement, and a 30 percent evaluation 
if there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement, and 
an 80 percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800.

Note (1): The eight characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are the 
following:

(1) Scar five or more inches (13 or more centimeters (cm.)) 
in length; (2) Scar at least one-quarter inch (0.6 cm.) wide 
at its widest part; (3) Surface contour of the scar is 
elevated or depressed on palpation; (4) Scar is adherent to 
underlying tissue; (5) Skin is hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) Skin 
texture is abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. cm.); (7) 
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) Skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.). Note 
(3): Take into consideration unretouched color photographs 
when evaluating under these criteria.

Under Diagnostic Code 7801, a 10 percent rating is assigned 
if the affected area exceeds 6 sq. in. (39 sq. cm.).  A 20 
percent evaluation will be assigned if the area exceeds 12 
sq. in. (77 sq. cm.).  If the area involved exceeds 72 sq. 
in. (465 sq. cm.), a 30 percent evaluation will be assigned.  
A 40 percent disability will be warranted if the area exceeds 
144 sq. in. (929 sq. cm.).  Scars in widely separated areas, 
as on 2 or more extremities or on anterior and posterior 
surfaces of extremities or the trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25. 38 
C.F.R. § 4.118 (2008). 
 
Scars that are superficial, do not cause limited motion, and 
cover area of 144 inches or more are given a compensable 
rating under DC 7802.  Unstable superficial scars are rated 
under DC 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of the skin over 
the scar.  Superficial scars that are painful on examination 
are rated at 10 percent under DC 7804.  DC 7805 provides that 
other scars are rated on limitation of function of the 
affected part.  A deep scar is one associated with underlying 
soft tissue damage, and a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, DCs 7801-7805.

The September 2004 VA examination is inadequate to rate the 
Veteran's scars.  In this respect, while the size of the 
donor scar on the left thigh was noted to be 2 inches by 10 
inches, the size of the Veteran's other scars was not noted.  
Additionally, the Veteran reported at his RO hearing that his 
scar pain had increased.  In order to adequately rate the 
Veteran's scars, the Board finds that a current more complete 
examination is necessary.  An updated VA examination is 
therefore needed in order to make an informed decision 
regarding the Veteran's current level of impairment and 
adequately evaluate his current level of disability.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, since notice that complies with Vasquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), has not been provided, such 
notice should be sent to the Veteran. 

The Veteran is hereby notified that it is his responsibility 
to report for any examination scheduled, and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008).  


While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the Veteran that to 
substantiate his claims, he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his scars and the 
effect that worsening has on his 
employment and daily life.  Examples of 
the types of medical and lay evidence 
that the veteran may submit should also 
be included.  

The letter should indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
increased disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  It should 
also provide specific notice with respect 
to the requirements for a higher rating 
under 38 C.F.R. § 4.118, DCs 7800-7805.  

2.  Arrange for the Veteran to be 
scheduled for a VA examination to assess 
the current severity of his service-
connected scars, of the left 
forearm/hand, right forearm/hand, the 
neck, and the thighs.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination and the examination report 
must state whether such review was 
accomplished.  The examiner should 
specifically note the following:

a.  whether any scar is tender, 
superficial, unstable, poorly  
nourished, is productive of repeated 
ulceration or is painful on objective 
demonstration and whether it results 
in any limitation of function  of the 
affected area (a superficial scar is 
one not associated with underlying 
soft tissue  damage, and an unstable 
scar is one where, for any reason, 
there is frequent loss of covering of 
skin over the scar).  

b) the size (width and length) of 
each scar, and each disfiguring 
characteristic of the scarring should 
be specifically noted, considering 
that there are eight disfiguring 
characteristics, including scars of a 
certain size, changes in contour of 
the skin, adherence to underlying 
tissue, certain pigment changes, 
changes in skin texture, absence of 
underlying tissue of a certain 
dimension, and indurated and 
inflexible skin of a certain 
dimension.  

Photographs of all of the affected areas 
should be taken and associated with the 
examination report.  

3.  Following completion of the above, 
the claim should be readjudicated.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


